                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD W. DURHAM,
    Plaintiff,

       v.                                           CIVIL ACTION NO. 18-CV-2113

THE PHILADELPHIA PRISON
SYSTEM, et al.,
     Defendants.                                     NOV 2 6 2018


       AND NOW, this 26th day of November, 2018, upon consideration of Plaintiff Edward

W. Durham's Motion for Leave to Proceed In Forma Pauperis (ECF No. 14) and his prose

Amended Complaint (ECF No. 15) it is ORDERED that:

       1.     The Amended Complaint is DISMISSED for failure to state a claim, pursuant to

28 U.S.C. § 1915A(b)(l), for the reasons stated in the Court's Memorandum.

       2.      Durham is given leave to file an second amended complaint. In light of the

request for an extension of time included in his Complaint, the Court will allow Durham to file a

second amended complaint within sixty (60) days of the date of this Order, whether on his own

or through counsel. If Durham files a second amended complaint, he must identify all of the

defendants in the caption of the amended complaint. Any individual or entity that is not listed in

the caption will not be treated as a defendant. If Durham wishes to name individuals for whom

he does not have any identifying information, he may refer to those individuals as John Doe #1,

John Doe #2, etc. The amended complaint must also describe how each defendant, including any

John Doe or Jane Doe defendants, were responsible for violating Durham's rights. Any second

amended complaint must be a complete document that sets forth all of the facts giving rise to

Durham's claims without relying on or referencing other pleadings or documents filed in this
case. Upon the filing of an amended complaint, the Clerk of Court shall not reissue summonses

or make service until so ORDERED.

       3.      The Clerk of Court shall SEND Durham a blank copy of the Court's form

complaint to be used by a prisoner filing a civil rights action bearing the civil action number of

this case. Durham may use this form to file a second amended complaint.

       4.      If Durham fails to file a second amended complaint, his case may be dismissed

without prejudice for failure to prosecute without further notice.

       5.      The Motion for Leave to Proceed In Forma Pauperis is DENIED without

prejudice because Durham has already paid the fees to commence this civil action. However,

Durham may again seek to proceed in forma pauperis in connection with any motion for

appointment of counsel or if he files a second amended complaint and cannot afford the costs of

service.

                                              BY THE COURT:



                                              GERALD A. MCHUGH, J.
